Citation Nr: 0300050	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  99-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
gunshot wound to the left hip and buttock, Muscle Group 
XVII, with retained fragments, currently rated as 20 
percent disabling.

(The issue of entitlement to service connection for 
status/post removal of the toenail of the left great toe 
will be the subject of a later decision)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for 
residuals of a gunshot wound to the left hip and buttock, 
Muscle Group XVII, with retained fragments, currently 
rated as 20 percent disabling.  The matter also comes from 
a November 2001 rating decision which denied service 
connection for status/post removal of the toenail of the 
left great toe.  

This decision only addresses the issue of an increased 
rating for residuals of a gunshot wound to the left hip 
and buttock, Muscle Group XVII, with retained fragments, 
currently rated as 20 percent disabling.  Further 
development will be conducted on the issue of entitlement 
to service connection for status/post removal of the 
toenail of the left great toe pursuant to 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice to the 
appellant and reviewing any response to the notice, the 
Board will prepare a separate decision addressing that 
issue.


FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound to the left 
hip and buttock do not include loss of deep fascia, muscle 
substance, or normal firm resistance; the veteran does not 
have loss of strength or endurance in the left hip and 
buttock; the veteran's symptomatology is indicative of 
moderate injury to Muscle Group XVII; but not a moderately 
severe injury. 

2.  The veteran has neurological symptoms in his left 
thigh which are the equivalent of mild incomplete 
paralysis of the left sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating 
from 20 percent for the service-connected residuals of a 
gunshot wound to the left hip and buttock, Muscle Group 
XVII, with retained fragments have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); §§ 4.7, 
4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5317 
(2002).

2.  A separate additional 10 percent rating is warranted 
for mild incomplete paralysis of the left sciatic nerve.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.14, 4.21, 4.55, 4.120, 4.123, 4.124, 4.124a 
including Diagnostic Codes 8520 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A review of the service medical records reveals that the 
veteran was injured on March 8, 1945 by mortar fire from 
the enemy at Iwo Jima.  Physical examination on March 9, 
1945 revealed that the veteran sustained tiny superficial 
scattered wounds of the left buttocks.  The wounds of the 
buttocks were dressed.  On March 19, 1945, the veteran was 
evacuated to the U.S. Naval Hospital at Pearl Harbor for 
further treatment.  At that facility, the veteran was 
evaluated on March 20, 1945.  Across the left back at the 
top of the gluteal muscle was another through and through 
gunshot wound.  The diagnosis was multiple gunshot wounds 
with "perhaps nerve injury."  Because of the extent of the 
wounds and the possibility of nerve injury, the veteran 
was ordered to return to a U.S. Naval Hospital on the 
Mainland for further study and treatment.  Thereafter, the 
veteran was sent to the U.S. Naval Hospital in Portsmouth, 
Virginia.  The examiner indicated that the veteran's 
wounds were all healed and he was currently asymptomatic.  
He was found to be fit for duty on May 23, 1945.  The 
veteran underwent a discharge examination on June 8, 1946.  
At that time, it was noted that he had scarring of the 
buttock area.  

Following the veteran's separation from service, the 
veteran filed a claim for VA disability compensation 
benefits in June 1946.  In a June 1946 rating decision, 
service connection was granted for his gunshot wounds.  He 
was assigned a 20 percent rating for gunshot wound scar of 
the left back.  The ratings assigned to the veteran were 
based on the level of severity of his disabilities as 
shown in his service medical records.  Thereafter, the 
veteran did not undergo a VA examination until May 1948.

At the time of the May 1948 VA examination, the veteran 
complained of numbness in his left hip, and that it made 
his leg go asleep.  The examiner noted that the veteran 
also had two scars over the medial aspect of the left 
buttock.  These scars were the size of a dime and 
asymptomatic.  X-rays of the pelvis revealed that there 
were foreign bodies in that area.  The diagnosis was 
gunshot wound residuals of the left buttock,  manifested 
by scars and retention of foreign bodies.  

Based on that examination, the RO confirmed and continued 
the veteran's ratings for his service-connected 
disabilities in a June 1948 rating decision.  His 
disability was recharacterized as gunshot wound of the 
left hip and/or buttock with retained foreign fragments, 
Muscle Group XVII.

In April 1999, Dr. S. C. wrote that the veteran suffered 
combat-related gunshot wounds on Iwo Jima and had 
continuing problems with his left buttock and thigh due to 
retained fragments and the severity of the wound.  

The veteran underwent a VA examination in May 1999.  He 
described leg cramps and said that he could sleep better 
on the floor than in bed.  Examination of the left 
sacroiliac area revealed a 2 cm. scar, which was well-
healed.  The gait was normal.  Strength, sensation, and 
deep tendon reflexes, and plantar responses were all 
normal in both lower extremities.  Muscle bulk was also 
full in both lower extremities.  Examination of the hips 
showed that the veteran was able to flex the right hip 
from 0 to 115 degrees, and on the left 0 to 120.  
Extension of both hips was 0 to 10 degrees.  Adduction was 
carried out from 0 to 15 degrees on the left.  Abduction 
was 30 degrees on the left.  He could externally rotate 
both hips 0 to 50 degrees, and could internally rotate 
both hips from 0 to 35 degrees.  Under diagnosis, the 
examiner wrote that examination of the lower extremities 
orthopedically and neurologically was unremarkable.  The 
veteran's symptoms were more reminiscent of restless leg 
syndrome or myoclonic jerks.  

A VA x-ray from May 1999 showed evidence of probable 
shrapnel, with the joint spaces well-maintained.  

In July 1999, the veteran wondered if he had a nerve 
problem in his leg.

The veteran's wife wrote a letter dated February 2000 in 
which she wrote that the veteran's body, legs, and arms 
jerked at night while trying to sleep. 

In an October 2000 letter, Dr. S. C. wrote that the 
veteran's physical wounds caused him problems with 
ambulation and just general pain syndrome, and had 
negatively impacted his civilian employment and general 
home life.  

The veteran underwent a VA examination in September 2001.  
Examination showed small scars at the medial gluteal fold 
around the midline.  The veteran had what appeared to be a 
normal gluteal contour of the left gluteus.  There was no 
frank tenderness to palpation.  There was no atrophy.  
There was no global defect in the gluteus.  There was no 
erythema, and no tenderness to palpation.  The veteran had 
5/5 for the left hip flexion as well as abduction and 
extension.  Range of motion was 0 to 100 degrees of 
flexion, 0 to 40 degrees of abduction, 0 to 30 degrees of 
internal rotation, and 0 to 45 degrees of external 
rotation.  

In the veteran's November 2001 notice of disagreement, the 
veteran asserted that he had cramps in his left thigh.  

In a December 2001 letter, Dr. J. B. asserted that the 
veteran's restless leg type symptoms, including severe leg 
spasms were related to wounds suffered in 1945 at Iwo 
Jima.

In a December 2001 letter, the veteran asserted that his 
left thigh cramped and locked up on him. 

The veteran was afforded a VA examination in May 2002.  He 
asserted that he had cramping in his left thigh secondary 
to his buttock injury which was getting worse.  Regarding 
the left buttock, there was a small punctate discoloration 
just lateral and superior to the intragluteal fold.  There 
was no underlying defect of the gluteal muscles.  There 
was no palpable retained foreign body.  Under assessment, 
the examiner wrote that the veteran had cramping secondary 
to mortar fragment entering the left buttock.  The 
examiner commented that it was a possibility that this 
either formed scar tissue around the posterior femoral 
cutaneous or the sciatic nerve creating dysesthesias or a 
cramping sensation of the posterior thigh of the side.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any 
information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist, and essentially states 
that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, 
for the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended 
effect of the implementing regulations was to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present 
case, and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its 
decision, as well as the laws and regulations applicable 
to his claim.  This information was provided in the July 
1999 Statement of the Case as well as the May 2001, 
November 2001, and January 2002 Supplemental Statements of 
the Case.  In these documents, the RO also provided notice 
of what evidence it had considered.    

In July 2001, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told 
the veteran that the RO was required to make reasonable 
efforts in obtaining relevant records and to inform the 
veteran about the attempts.  Throughout the appeal and in 
the VCAA letter, the veteran has been asked to provide VA 
with information about other evidence that might be 
available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information 
and evidence that the VA would attempt to obtain on behalf 
of the appellant.    38 C.F.R. § 3.159 (b) (2002); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in 
this claim, further development is not needed to comply 
with VCAA.  The veteran has been informed of the 
information and evidence needed to substantiate his claim, 
and he has been made aware of how VA would assist him in 
obtaining evidence and information.  He has not identified 
any additional, relevant evidence that has not been 
requested or obtained.  He was afforded several VA 
examinations to determine the current severity of his 
gunshot wound to the left hip and buttock.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the requirements under the VCAA have 
been met.  

Currently, the veteran contends that his service-connected 
disability is more disabling than represented by its 
current respective rating.  The evaluation assigned for a 
service-connected disability is established by comparing 
the manifestations indicated in the pertinent medical 
findings with the criteria in the VA's Schedule for Rating 
Disabilities. 38 C.F.R. Part 4.  The United States Court 
of Appeals for Veterans Claims (Court) has stated that 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 .

The Board notes that by regulatory amendment effective 
June 3, 1997, changes were made to the schedular criteria 
for evaluating muscle injuries, as set forth in 38 C.F.R. 
§§ 4.55, 4.56, and 4.72. See 62 Fed. Reg. 30237-240 
(1997).  Since the veteran's claim was received in 1999, 
only the new schedular criteria will be considered.  

38 C.F.R. § 4.56 sets forth certain factors for 
consideration in the rating of residuals of gunshot and 
shell fragment wounds. 

38 C.F.R. § 4.56 provides that: (a) an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group 
of muscles damaged; (c) for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement; and (d) under diagnostic codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe.

38 C.F.R. § 4.56(d)(1) describes slight disability of 
muscles: (i) Type of injury: simple wound of muscle 
without debridement or infection; (ii) History and 
complaint: service department record of superficial wound 
with brief treatment and return to duty; healing with good 
functional results; no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of this 
section; (iii) Objective findings: minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; no 
impairment of function or metallic fragments retained in 
muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect 
of high velocity missile, residuals of debridement, or 
prolonged infection; (ii) History and complaint: service 
department record or other evidence of in-service 
treatment for the wound; record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles; (iii) Objective findings: entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue; some loss of deep 
fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.

38 C.F.R. § 4.56(d)(3) describes moderately severe 
disability of muscles: (i) Type of injury: through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; (ii) History and complaint: 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph 
(c) of this section and, if present, evidence of inability 
to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared 
with sound side; tests of strength and endurance compared 
with sound side demonstrate positive evidence of 
impairment.

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring; (ii) History 
and complaint: service department record or other evidence 
showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements; (iii) Objective findings: ragged, depressed 
and adherent scars indicating wide damage to muscle groups 
in missile track; palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area; 
muscles swell and harden abnormally in contraction; tests 
of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) 
X-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
the missile; (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible 
or measurable atrophy; (E) Adaptive contraction of an 
opposing group of muscles; (F) Atrophy of muscle groups 
not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle; 
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

The service medical records reveal that the veteran 
sustained a through and through gunshot wound across the 
left back at the top of the gluteal muscle.  Within a 
couple of months, the veteran's wounds were all healed and 
asymptomatic and the veteran was returned to duty.  His 
June 1946 discharge examination revealed only scarring of 
the buttocks area.  No other abnormalities or residual 
disability due to his gunshot wounds were noted.  Two 
years following the veteran's discharge from service, he 
underwent a VA examination which showed two scars over the 
medial aspect of the left buttock which were the size of a 
dime and asymptomatic.

Currently, the veteran's service-connected gunshot wound 
of the left buttock, involving Muscle Group XVII, is rated 
as 20 percent disabling under Diagnostic Code 5317.  
Diagnostic Code 5317 provides that a 50 percent evaluation 
be assigned for a severe injury to Muscle Group XVII; 
Pelvic girdle group 2: (1) gluteus maximus; (2) gluteus 
medius; (3) gluteus minimus. Function: extension of hip 
(1), abduction of thigh, elevation of opposite side of 
pelvis (2,3), tension of fascia lata and iliotibial 
(Maissat's band, acting with XIV, 6, in postural support 
of body steadying pelvis upon head of femur and condyles 
of femur on tibia (1).)  When moderately severe, a 40 
percent evaluation is assigned; when moderate, a 20 
percent evaluation is assigned; and when slight, a 
noncompensable rating is assigned.  

As noted, the veteran sustained a through and through 
gunshot wound across the left back at the top of the 
gluteal muscle.  A through and through injury warrants at 
least a "moderate" disability rating under the rating 
schedule pursuant to 38 C.F.R. §  4.56.  The veteran is 
currently rated as moderately disabled under Diagnostic 
Code 5317.  In order to warrant a higher rating, the 
medical evidence would have to show that his level of 
disability is moderately severe.  Under 38 C.F.R. § 4.56, 
the medical evidence would have to show: entrance and (if 
present) exit scars indicating track of missile through 
one or more muscle groups; indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

A review of the evidence shows that the veteran does not 
have a moderately severe muscle injury.  At the veteran's 
May 1999 VA examination, his muscle bulk was full in both 
lower extremities.  At his September 2001 VA examination, 
he had what appeared to be a normal gluteal contour of the 
left gluteus.  There was no atrophy.  There was no global 
defect in the gluteus.  There was no erythema, and no 
tenderness to palpation.  At his May 2002 VA examination, 
there was no underlying defect of the gluteal muscles, and 
there was no palpable retained foreign body.  

The findings do not show loss of deep fascia, muscle 
substance, or normal firm resistance of muscles as 
compared to the sound side.  The findings also do not show 
that tests of strength and endurance of the left hip and 
buttock are affected.  As the veteran does not have 
objective manifestations of his muscle injury which can be 
described as moderately severe, he is not entitled to a 
higher rating than 20 percent under Diagnostic Code 5317.  

The Court has held that VA must consider the applicability 
of regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1993); Hatlestad v. Derwinski, 1 
Vet.App. 164, 167 (1991).  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
weakened movement, excess fatigability, or 
incoordination).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

While the veteran has complained of pain and weakness in 
his left hip and buttock, pain is encompassed by the 
relevant rating criteria shown in the requirements for 
moderate and moderately severe muscle injuries under 38 
C.F.R. § 4.56 (c),(d) (2),(3).  Therefore, the veteran is 
not entitled to a higher rating than 20 percent based on 
pain on use.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997) (although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain).  In light of the foregoing, it 
is clear that the veteran's service-connected residuals of 
gunshot wound of the left hip and buttock does not warrant 
a higher rating under Diagnostic Code 5317.  

Regarding limitation of motion of the left hip, the degree 
of impaired motion is not compensable under the applicable 
diagnostic codes, Diagnostic Codes 5250-5255.  Thus a 
higher rating on that basis is not warranted.

The veteran has described cramping in his left thigh and 
asserts that he has a nerve injury therein related to his 
gunshot wound in his left hip and buttock.  Although the 
VA examiner in May 1999 stated that examination of the 
lower extremities was unremarkable neurologically, the VA 
examiner in May 2002 noted the cramping in the left thigh, 
and commented on the possibility of scar tissue around the 
posterior femoral cutaneous or sciatic nerves, which could 
have created dysthesia or a cramping sensation.  Also, Dr. 
J. B. commented in a December 2001 letter that the 
veteran's leg spasm were related to the wounds he 
sustained during World War II.  

Looking back at the service medical records, there was an 
indication that the in-service injury resulted in nerve 
damage.  There is current medical evidence suggesting that 
scar tissue from the in-service injury has resulted in 
nerve impairment.  Granting the veteran the benefit of the 
doubt, it is reasonable to conclude that his in-service 
injury affected not only Muscle Group XVII but one of the 
nerves in his thigh.

That does not, however, end the inquiry.  A muscle injury 
rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  The Court held in Esteban v. Brown, 6 
Vet.App. 259, 261 (1994), that a veteran's conditions can 
be rated separately unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Thus, even if the veteran does have nerve 
impairment in his leg due to the service-connected injury, 
the muscle injury and nerve injury must affect different 
functions in order to be rated separately.  The pertinent 
question in this case is whether the veteran's 
neurological complaints relate to entirely different 
functions than those affected by his muscle injury.  

For diseases of the peripheral nerves, disability ratings 
are based on whether there is complete or incomplete 
paralysis of the particular nerve.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  See 
38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  
When the involvement is wholly sensory, the rating should 
be for the mild, or at most, the moderate degree.  Id.  

The medical evidence is not clear as to whether any nerve 
impairment the veteran has is related to the sciatic nerve 
or the posterior femoral nerve.  Complete paralysis of the 
sciatic nerve results in the foot dangling and dropping, 
with no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or, very rarely, 
lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Complete 
paralysis of the anterior crural (femoral) nerve results 
in paralysis of the quadriceps extensor muscles.  
38 C.F.R. § 4.124a, Diagnostic Code 8526.

As discussed above, injuries to Muscle Group XVII result, 
in pertinent part, in impairment with extending the hip; 
abducting the thigh; elevating the opposite side of the 
pelvis; tensing of fascia lata and iliotibial (Maissat's) 
band; and being in postural support of the body steadying 
the pelvis upon head of femur and condyles of femur on 
tibia.  Impairment of the sciatic nerve affects different 
functions -- flexing of the knee, dangling of the foot, 
and movement of the muscles below the knee.  Impairment of 
the posterior crural (femoral) nerve appears to affect the 
same muscles as impairment of Muscle Group XVII - those 
concerning the quadriceps (i.e., thigh) muscles.

Since sciatic nerve impairment and Muscle Group XVII 
impairment affect entirely different functions (Muscle 
Group XVII does not affect the knee or functions below the 
knee), a separate rating could be granted under Diagnostic 
Code 8520.  Resolving any doubt in the veteran's favor, 
the Board concludes that his cramping in the left thigh is 
the equivalent of mild incomplete paralysis of the sciatic 
nerve, thereby warranting a 10 percent rating.  That is 
because there is medical evidence suggesting scar tissue 
from the in-service injury has affected the sciatic nerve, 
as discussed above.  The evidence does not show moderate 
incomplete paralysis of the sciatic nerve which would 
warrant a higher rating.  The veteran's complaints are 
subjective in nature and consistent with a mild disability 
of the sciatic nerve.  There is no medical evidence 
suggesting any sciatic nerve impairment has affected 
functioning of the foot, knee, or muscles of the lower 
leg.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  The preponderance of the evidence is against the 
veteran's claim for an increased rating for residuals of a 
gunshot wound to the left hip and buttock, Muscle Group 
XVII, with retained fragments from 20 percent.  As already 
noted, every doubt has been resolved in the veteran's 
favor by granting him a separate 10 percent rating for 
mild incomplete paralysis of the sciatic nerve.










	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for the service-connected residuals of 
a gunshot wound to the left hip and buttock, Muscle Group 
XVII, with retained fragments from 20 percent is denied.

A separate additional 10 percent rating for mild 
incomplete paralysis of the sciatic nerve, is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.  



		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

